In an action upon a promissory note, signed by defendant as the maker and by plaintiff as the comaker, the plaintiff appeals from an order of the County Court, Dutchess County, dated November 28, 1958, denying his motion for summary judgment striking out the answer. Defendant alleged that the note in suit eventuated from two underlying contracts between the parties; that such contracts were induced by plaintiff's fraud; and that the plaintiff was not a holder in due course of the instrument for which no consideration had been given. Order affirmed, with $10 costs and disbursements. In our opinion, triable issues of fact precluded the granting of plaintiff’s motion for summary judgment. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.